Citation Nr: 1020640	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  04-12 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock Arkansas, which denied the claim.  

The RO in Muskogee, Oklahoma, currently has jurisdiction over 
the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the 
undersigned in April 2005.  A transcript of that hearing has 
been associated with the claims file.

In March 2006, the Board remanded this case for further 
development, to include a VA examination which addressed the 
etiology of the Veteran's low back disorder.  Such an 
examination was accomplished in October 2006, and, as 
detailed below, the Board finds this examination is adequate 
for resolution of this case.  All other development directed 
by the remand appears to have been completed.  Therefore, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes the Veteran also 
perfected an appeal on the issue of service connection for a 
right eye disorder, and this issue was included as part of 
the March 2006 remand.  However, service connection was 
established for such a disability by a January 2008 rating 
decision.  In view of the foregoing, the RO's action 
represents a full grant of the benefit sought as to this 
matter.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).





FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the objective and competent medical 
and other evidence of record is against a finding that the 
Veteran's current low back disorder was incurred in or 
otherwise the result of active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or otherwise the 
result of the Veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in November 
2001, which is clearly prior to the April 2003 rating 
decision that is the subject of this appeal.  He was also 
sent additional notification via a May 2006, followed by 
readjudication of the appeal by a December 2007 supplemental 
statement of the case which "cures" the timing problem 
associated with inadequate notice or the lack of notice prior 
to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d 
at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the May 2006 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran had the opportunity to present evidence and 
argument in support of his claim, to include at the April 
2005 Board hearing before the undersigned.  Nothing indicates 
he has identified the existence of any relevant evidence that 
has not been obtained or requested.  Moreover, he was 
accorded VA medical examinations regarding this case in March 
2003 and October 2006, the latter of which included an 
opinion that addressed the etiology of the current low back 
disorder.  As this opinion was based upon both a medical 
evaluation of the Veteran, and an accurate understanding of 
his medical history based upon review of his VA claims 
folder, the Board finds it is supported by an adequate 
foundation.  No competent medical evidence is of record which 
specifically refutes the findings of the October 2006 VA 
examination, and no prejudice has been demonstrated therein.  
Accordingly, the Board finds that this examination is 
adequate for resolution of this case.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's service treatment records reflect that his 
spine was clinically evaluated as normal on his December 1967 
enlistment examination.  He was subsequently treated in 
August 1969 and July 1984 for complaints of low back pain, 
although the latter complaints appear to have been associated 
with gastroenteritis.  In both instances, the examiners noted 
tenderness in the low back area.  An X-ray study in August 
1969 was negative for any findings of fracture.  Other 
service treatment records from February 1973 note treatment 
for recurrent lumbar muscle sprain.  When examined for 
retirement in April 1993, the Veteran denied having recurrent 
back pain and a low back abnormality was not noted.

The record also reflects that the Veteran currently has a 
chronic low back disorder.  For example, a March 2003 VA 
orthopedic examination includes a diagnosis of mild 
degenerative joint disease of the lumbosacral spine.  

Despite the foregoing, the Board finds the preponderance of 
the competent and objective medical and other evidence of 
record is against a finding that the Veteran's current low 
back disorder was incurred in or otherwise the result of 
active service.  A thorough review of the service treatment 
records do not reflect that he was ever diagnosed with a 
chronic low back disorder as a result of his in-service back 
complaints.  As noted above, his July 1984 complaints were 
associated with gastroenteritis.  Further, his spine was 
consistently evaluated as normal on service examinations to 
include those conducted in February 1971, September 1971, 
February 1973, February 1974, June 1977, September 1978, May 
1986, August 1987, August 1988, September 1989, and his April 
1993 retirement examination.  Moreover, the Veteran indicated 
on Reports of Medical History, to include that 
contemporaneous with his retirement examination, that he had 
not experienced recurrent back pain.

The Board also notes that there was no indication of a 
chronic low back disorder in the post-service medical records 
until years after his separation from service.  For example, 
records dated in August 2000 note that he reported at a 
physical examination that he had been in good health except 
for kidney stones and macular degeneration of the right eye.  
Musculoskeletal evaluation showed no muscle/joint 
pain/weakness.  In fact, the first indication of such a 
disability in the probative medical evidence of record 
appears to be the March 2003 VA examination, more than 9 
years after the Veteran's separation from service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Moreover, the Board notes that the October 2006 VA medical 
examination contains a competent medical opinion against the 
Veteran's current low back disorder being causally related to 
his active service.  Specifically, the VA examiner stated 
that he had reviewed the Veteran's medical records "in 
detail", and that the Veteran had degenerative joint disease 
of his lumbosacral spine.  However, the Veteran also had 
degenerative joint disease of his cervical spine and left 
knee.  After reviewing all of the medical records, the 
examiner did not see any evidence where the Veteran was seen 
for mechanical back pain.  Although he had multiple visits 
for back pain while in service, and most of those were 
related to kidney stones which the Veteran did have and had 
accompanying back pain secondary to that.  With all the 
current evidence that he had, the VA examiner found that it 
was less likely than not that the Veteran's current low back 
problems had their origin while in service, but this was done 
after reviewing all of the medical records because the 
examiner noted he had reviewed the Veteran's retirement 
physical and multiple other physicals while in service, and 
he never complained of back pain secondary to any mechanical 
disorder.  The VA examiner stated the Veteran did have back 
pain, but that was related to his kidney problems.

In other words, the October 2006 VA examiner found that the 
Veteran's in-service back problems were not of the nature and 
type that would result in his current low back disorder.  The 
Veteran's accredited representative has criticized the 
wording of this opinion on the basis that the examiner 
indicated most of the low back complaints were due to kidney 
stones, but not all.  However, the wording of this medical 
opinion makes it clear that the VA examiner found none of the 
in-service complaints were of the type and nature that would 
result in the Veteran's current low back disorder.  Further, 
the Board has already found that this opinion is supported by 
an adequate foundation, and there is no competent medical 
evidence that specifically refutes the conclusions therein.

The Veteran and his representative, as lay persons without 
medical training, do not meet the burden of presenting 
competent evidence as to medical cause and effect, or a 
diagnosis, merely by presenting their own statements.  While 
the Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., difficulty hearing or 
experiencing pain, neither he nor any lay affiant is capable 
of making medical conclusions.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  There is no evidence showing, 
and the Veteran does not assert, that he has medical training 
to provide competent medical evidence as to the etiology of 
the claimed low back disorder.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to his currently 
claimed low back disorder.  The preponderance of the evidence 
is therefore against the appellant's claim of entitlement to 
service connection for a low back disorder.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


